  Case: 1:18-cr-00109-DRC Doc #: 175 Filed: 01/25/21 Page: 1 of 1 PAGEID #: 892




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

UNITED STATES OF AMERICA,

               Plaintiff,                       Case No. 1:18-cr-109-1
        v.                                      JUDGE DOUGLAS R. COLE

ANDREY SHUKLIN,

               Defendant.

             CRIMINAL MINUTES: CHANGE OF PLEA ON INDICTMENT

Defendant appeared by video with counsel Martin Pinales and Stephanie Kessler

Interpreter Inna Owens sworn

Defendant advised of right to appear in person, but consented to appear by video

Defendant arraigned and specifically advised of rights

Plea Agreement summarized by AUSA Matthew Singer

Statement of Facts read by AUSA Matthew Singer

Defendant pled GUILTY to Count 1

Plea accepted by the Court

Referred to Probation Department for Presentence Report

Defendant remanded to the custody of the U.S. Marshal



Judge:                  Douglas R. Cole

Courtroom Deputy:       Scott Lang

Court Reporter:         Sue Lopreato-Official

Date:                   January 25, 2021
